Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2021 has been entered.
 
Claims 1-9 are pending.  There are no amended claims.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
	a) in claim 6, lines 1-2, it is suggested that “its weight is” be replaced with “said water soluble pellet has a weight” 
	b) in claim 7, line 1, it is suggested that “it” be replaced with “said water soluble pellet”
	 Appropriate correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 6-7 and 9 stand rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (US 2009/0099055, already of record), hereinafter “Mayer” in view of Micciche (US Patent No. 4,198,308, already of record) for the reasons set forth in the previous office action which is repeated below for Applicant’s convenience. 
	Mayer teaches a solid textile-care composition having a matrix of soap and, distributed therein, a textile-care compound and a perfume (see abstract). In Example E2, Mayer teaches a textile-care composition which comprises 88.99 wt% palm oil fatty acids, 2 wt% perfume and 0.01 wt% dye (see paragraph [0159], page 10). See also Examples E3 and E5. In Example E4, Mayer teaches a textile-care composition which comprises 80.99 wt% palm oil fatty acids, 5 wt% perfume, 6 wt% polydimethylsiloxane (a water-soluble polymer) and 0.01 wt% dye (see paragraph [0159], page 10). The textile care compound can be graying inhibitors, among others (see paragraph [0012], page 1; paragraph [0035], page 2), and one preferred graying inhibitor is Na salt of carboxymethyl cellulose (see paragraph [0143], page 8). The textile-care composition can furthermore contain a filler, such as silica (see paragraph [0084], page 4). It is preferred that the textile-care composition exhibit particle sizes in the range from 0.6 to 30 mm, in particular 0.8 to 7 mm, and particularly preferably 1 to 3 mm; and it is additionally preferred that the textile-care composition be an extrudate (see paragraph [0102], page 5), which reads on “pellet”.  For manufacture of the textile-care composition, the soap(s), the textile-care oC under stirring conditions in less than 20 minutes as recited in claim 7. 
	Micciche, an analogous art, teaches the equivalency of silica with sodium chloride as fillers (see col. 4, lines 18-21).
With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated sodium carboxymethyl cellulose into the solid textile-care composition, say as in Example E2, because Mayer specifically desires a textile care compound, one of which is a graying inhibitor, and one preferred graying inhibitor is sodium carboxymethyl cellulose as disclosed in paragraph [0143], and to have incorporated a filler into the solid textile-care composition because this is one of the further ingredients which can be added to the solid textile-care composition as disclosed in paragraphs [0082] and [0084]. With respect to the specific filler, it would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the silica filler of Mayer with sodium chloride because the 
	With respect to difference (2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the extrudate or pellet to possess a weight within those recited because similar ingredients of the composition with overlapping proportions have been utilized, as discussed above, and the textile-care composition have particle sizes in the range from 0.6 to 30 mm as disclosed in paragraph [0102], hence, the resulting extrudate would reasonably exhibit a weight which should also overlap those recited. 
	With respect to difference (3), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the extrudate or pellet of Mayer and Micciche to exhibit similar solubility in water as recited in claim 7 because similar ingredients with overlapping proportions have been utilized, hence, the extrudate or pellet would have similar properties as those recited.
	
Claims 2 and 5 stand rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Micciche as applied to claims 1, 3-4, 6-7 and 9 above, and further in view of Denutte et al. (US 2011/0152146, already of record), hereinafter “Denutte” for the reasons set forth in the previous office action which is repeated below for Applicant’s convenience. 
	Mayer and Micciche teach the features as discussed above. Mayer and Micciche, however, fail to disclose the solid textile care composition further comprising perfume capsules 
 	Denutte, an analogous art in fabric care composition (see paragraph [0007], page 1), teaches delivery systems comprising perfume (see abstract), wherein the delivery system is a reservoir system, also known as core-shell type technology, or one in which the fragrance is surrounded by a perfume release controlling membrane, which may serve as a protective shell, for example, melamine-formaldehyde (see paragraph [0055], page 5). A consumer product may comprise, based on total composition weight, at least about 0.01% to about 10 wt% of the above encapsulate (see paragraph [0086], page 8). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated perfume capsules made from melamine-formaldehyde into the textile-care composition of Mayer and Micciche because this would provide a controlled release of the perfume as taught by Denutte. With respect to the amount of the perfume capsules, considering the teachings of Denutte in paragraph [0086], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claim 3, in the alternative, and claim 8 stand rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Micciche as applied to the above claims and further in view of Nebashi et al. (US Patent No. 4,992,198, already of record), hereinafter “Nebashi” for the reasons set forth in the previous office action which is repeated below for Applicant’s convenience. 
	Mayer and Micciche teach the features as discussed above. In addition, Mayer teaches that the textile-care composition also contains a textile-care compound (see paragraph [0029], page 2), for example, anti-redeposition agent, as one selection (see paragraph [0035], page 2). The quantity of textile care composition is 0.1 to 10 wt% (see paragraph [0079], page 4). Mayer and Micciche, however, fail to specifically disclose the incorporation of polyethylene glycol, in the recited amount, into the solid textile-care composition.
	It is known from Nebashi, an analogous art, that polyethylene glycol is an anti-redeposition agent (see col. 4, line 65 to col. 5, line 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated polyethylene glycol into the composition of Mayer and Micciche because Mayer specifically desires the incorporation of a textile-care compound, and one selection of a textile-care compound is an anti-redeposition agent like polyethylene glycol as taught by Nebashi. Regarding the amount of the polyethylene glycol, considering the teachings of Mayer in paragraph [0079], the subject matter as a whole prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Response to Arguments
Applicant's arguments filed on July 20, 2021 have been fully considered but they are not persuasive.
	With respect to the rejection of claims 1, 3-4, 6-7 and 9 under 35 U.S.C. 103 as being unpatentable over Mayer in view of Micciche, Applicant argues that in paragraph [0084] on page 4 Mayer teaches that the textile care composition may also contain a filler, such as silica. Applicant also noted that Micciche, an analogous art, teaches the equivalency of silica with sodium chloride as fillers (col. 4, lines 18-21), however, Applicant argues that per Wikipedia, silica is insoluble to water, and in contrast claim 1 recites that the filler incorporated into the claimed water soluble pellet is water soluble. Applicant then argues that it cannot be said that, at least in the case of the present invention, silica would constitute an equivalent to sodium chloride.

	With respect to the rejection of claims 2 and 5 under 35 U.S.C. 103 as being unpatentable over Mayer and Micciche as applied to claims 1, 3-4, 6-7 and 9 above, and further in view of Denutte; and the rejection of claim 3, in the alternative, and claim 8 under 35 U.S.C. 103 as being unpatentable over Mayer and Micciche as applied to the above claims and further in view of Nebashi; Applicant argues that the above rejected claims include, in addition to what 
	The above response to the arguments with respect to Mayer and Micciche apply here as well. 
	Accordingly, all the above rejections are proper and are maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference is considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










                                                                              /LORNA M DOUYON/                                                                              Primary Examiner, Art Unit 1761